TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00482-CV





In re Collier Ranch, LP, A Texas Limited Partnership, and TheRelated Companies, LP, A New York Limited Partnership






ORIGINAL PROCEEDING FROM TRAVIS COUNTY

 
 
 
M E M O R A N D U M   O P I N I O N
 
 
                      Relators have filed their petition for writ of mandamus and motion for emergency
relief.   We deny the petition for writ of mandamus and overrule the motion for emergency relief. 
See Tex. R. App. P. 52.8.
 
                                                                      __________________________________________
                                                                      David Puryear, Justice
 
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   August 16, 2006